Citation Nr: 0114123	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO. 00-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for depressive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to April 
1974.  

The RO originally denied the veteran's claim for service 
connection for an acquired psychiatric disorder in an August 
1974 rating action; however, it was unclear whether the 
veteran was notified of that denial.  The claim was also 
denied by the RO in a June 1979 rating action; the veteran 
was notified of the denial, but he did not file an appeal.  
In a January 1994 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder and the veteran filed a timely appeal.  
In November 1996, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen the claim 
for further evidentiary development by the RO.  In a November 
1999 rating decision, the RO granted service connection for 
an acquired nervous disorder and assigned a 30 percent 
evaluation, effective from January 7, 1993.  The veteran 
appealed for a higher rating.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals at the 
RO in March 2001.  A transcript of the hearing is of record.  
He submitted additional evidence at the hearing and waived 
his right to have it initially considered by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).

The Board notes that the RO adjudicated the claim as one for 
an increased rating (IR).  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue on 
appeal as involving the propriety of the initial evaluation 
assigned. 


REMAND

The veteran contends, in essence, that his service-connected 
depressive disorder is more severe than currently evaluated 
and should receive a higher evaluation.  Following a 
preliminary review of the claims folder, the Board finds that 
a remand of the issue is warranted prior to further appellate 
adjudication.  

The veteran's request to reopen his claim for an acquired 
psychiatric disorder was received at the RO on January 7, 
1993. 

In a November 1999 rating decision, service connection for a 
depressive disorder was granted and a 30 percent evaluation 
was assigned, effective from January 7, 1993 (the date the RO 
received the veteran's request to reopen his claim).  The 30 
percent evaluation was based primarily on findings from a May 
1997 VA examination and an August 1999 addendum to the 
examination.  At the time of the May 1997 examination, the 
veteran's mood was noted to be anxious and mildly depressed.  
He denied auditory or visual hallucinations.  He admitted to 
suicidal ruminations in the past, but not at the present 
time.  His thinking was coherent and was somewhat tangential 
with some paranoid thoughts.  Based on the examination 
findings, the examiner assigned a global assessment of 
functioning (GAF) score of 60, which is consistent with 
moderate difficulties in social and occupational functioning.  
In an August 1999 addendum, the examiner continued to assign 
a GAF score of 60.        

Recent evidence, however, indicates that the veteran's 
service-connected depressive disorder may have increased in 
severity.  VA treatment records dated from April to June 2000 
indicate that the veteran had suicidal ideology and had 
complaints that his prescribed medications were not working.  
He was hospitalized in April 2000 for his depressive 
disorder.

Furthermore, the veteran testified at the March 2001 hearing 
that he was not currently employed and that his depressive 
disorder prevented him from working.  He stated that he left 
his previous job because he had problems with authority.  He 
indicated that he did not have any friends and that he did 
not participate in social activities, except for church.  He 
stated that he was currently receiving treatment for his 
depressive disorder at the Gordon Behavioral Sciences, P.C., 
in Calhoun, Georgia.  A January 2001 letter of medical 
treatment from the Gordon Behavioral Sciences was submitted 
by the veteran at the hearing with a waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2000).  It was indicated in the letter that the veteran was 
admitted to the facility for suicidal rumination.  His 
current condition was noted to be less than optimal and his 
long-term prognosis was wretched.

Based on the evidence of an increase in severity of the 
depressive disorder, the Board finds that further VA 
examination, with findings pertinent to the applicable rating 
criteria, is necessary.  The appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any such examination, the RO should 
associate with the claims file copies of any notice(s) of 
examination that are sent to the veteran.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The evidence of record reflects that 
the veteran has received treatment at the VA Medical Center 
(VAMC) in Atlanta, Georgia.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The evidence 
of record also reflects that the veteran received treatment 
at the Gordon Behavioral Sciences, P.C., in Calhoun, Georgia.  
The RO should also obtain and associate with the claims file 
records from any other source(s) or facility(ies) identified 
by the veteran.  

The Board also notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  Thus, in addition to the 
requested development, the RO should undertake any other 
development and/or notification action deemed warranted by 
the Act.  

Finally, the Board notes that, in adjudicating the claim for 
a higher initial evaluation  after accomplishing all 
requested and other indicated development, the RO should 
consider the claim under both the former and revised 
applicable schedular criteria, applying the more favorable 
result, if any, as was done in March 2000 Statement of the 
Case (SOC).  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). Furthermore, the RO should consider, consistent with 
the Fenderson decision, sited to above, the appropriateness 
of "staged rating" in evaluating the disability (i.e., 
consideration of whether separate ratings could be assigned 
for separate periods of time based on the facts found).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
record all outstanding pertinent medical 
records, to include from the Atlanta VAMC 
Georgia and from Gordon Behavioral 
Sciences, P.C., as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that 
fact should clearly be documented in the 
veteran's claims file, and he and his 
representative should be so notified.  Of 
course, the veteran is free to submit any 
pertinent medical records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo further examination.  

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded a 
comprehensive examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be furnished to, and be reviewed by, 
the examiner.  All indicated tests and 
studies (to include psychological 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a GAF score, and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should indicate 
the percentage or portion of the score 
representing impairment due to the 
service-connected disorder.  However, it 
is not possible to distinguish the 
symptoms and effects of any other 
diagnosed disorder(s) from the service-
connected disability, the examiner should 
clearly so state.  The examiner must also 
comment as to the degree to which the 
veteran's depressive disorder affects his 
ability to establish and maintain 
effective and favorable relationships 
with people (social impairment), and the 
degree to which the psychiatric symptoms 
result in reduction in initiative, 
productivity, flexibility, efficiency and 
reliability levels (industrial 
impairment).

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the veteran fails to report to any 
such examination, the RO should associate 
with the claims file copies of any 
notice(s) of examination that are sent to 
the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal in light of all relevant evidence 
of record (particularly all that 
associated with the claims file since the 
March 2000 SOC) and all pertinent legal 
authority.  The RO should consider the 
claim in light of both the former and 
revised criteria, applying the more 
favorable result; consider the 
appropriateness of "staged rating"; and 
consider whether the criteria for 
submission for an extra-schedular 
evaluation, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) are met.  The RO 
must provide full reasons and bases for 
its determinations, addressing all 
matters and concerns noted in this 
REMAND.

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



